Judgment, Supreme Court, Bronx County (Orlando, J.) entered September 6,1980, awarding damages in the amount of $50,000 against the City of New York, unanimously reversed, on the law and the facts, without costs and without disbursements, and the case remanded for a new trial, with the ad damnum clause increased to $50,000. On April 19,1973, plaintiff, while in the course of his employment, was injured at or near the emergency entrance and main loading dock of Bellevue Hospital on East 26th Street in the Borough of *797Manhattan, when an oxygen cylinder being transported on a hand truck fell on his foot. Plaintiff sued the City of New York and recovered judgment in the amount of $50,000 plus costs on the theory that the City of New York had been negligent by permitting the pavement to be and remain in a defective and hazardous condition, and by failure to install a ramp or other safe means of egress for loaded hand trucks. At the time of the accident, the premises in question were under lease to the New York City Health and Hospitals Corporation. At trial, counsel for the city offered in evidence a copy of the afore-mentioned lease as well as an official map from the office of the Borough President of Manhattan showing that the portion of East 26th Street abutting where the accident occurred had been eliminated. The Trial Judge sustained plaintiff’s objection to admission of these documents. This was error. The lease and the official map are relevant to the issue of whether defendant, City of New York, was in effective control of the premises and was responsible for maintenance. (Cf. Gunn v Good Luck Truck Rental, 85 AD2d 567.) Defendant also challenges as error the Trial Judge’s granting of plaintiff’s motion to increase the ad damnum clause of the complaint from $25,000 to $50,000, which motion was made just prior to summation. There being no showing of prejudice to the defendant, no error was committed. (Loomis v Civetta Corinno Constr. Corp., 54 NY2d 18.) Concur — Kupferman, J, P., Birns, Sullivan, Markewich and Lupiano, JJ.